IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2656 Disciplinary Docket No. 3
                                            :
ANTHONY CHARLES MENGINE                     :   No. 66 DB 2017
                                            :
                                            :   Attorney Registration No. 63209
                                            :
                                            :   (Allegheny County)




                                         ORDER

PER CURIAM
        AND NOW, this 15th day of October, 2020, on certification by the Disciplinary

Board that Anthony Charles Mengine, who was suspended for a period of two years, with

nine months to be served, has filed a verified statement showing compliance with the

order of suspension and Pa.R.D.E. 217, and there being no other outstanding order of

suspension or disbarment, Anthony Charles Mengine is reinstated to active status. He

remains subject to a fifteen-month period of probation under the conditions outlined in this

Court’s Order dated November 26, 2019.